 

Exhibit 10.1

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This SECOND Amendment to Employment Agreement (this “Amendment”) is made and
entered as of this 5th day of January, 2015, (the “Amendment Effective Date”) by
and between InspireMD, Inc., a Delaware corporation (the “Company”), and Alan W.
Milinazzo (the “Executive”) for purposes of amending that certain Employment
Agreement dated as of January 3, 2013, as first amended on April 24, 2013, by
and between the Company and the Executive (the “Agreement”). Terms used in this
Amendment with initial capital letters that are not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.

 

WHEREAS, Section 7.5 of the Agreement provides that the parties to the Agreement
may amend the Agreement in a writing signed by the parties; and

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects.

 

NOW THEREFORE, pursuant to Section 7.5 of the Agreement, and for good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Company and the Executive agree as follows:

 

1.       A new Section 2.5 is hereby added to the Agreement to read in its
entirety as follows.

 

2.5         Temporary Base Salary Redistribution. Notwithstanding the foregoing,
the Executive and the Company agree that for a limited period of time to be
mutually agreed to by the parties, the Executive shall receive 50% of his base
salary in cash payments, with the remaining 50% to be paid in an equivalent
amount of Restricted Stock, payable and granted in equal installments in
accordance with the Company’s normal payroll practices. The Restricted Stock
shall vest immediately and be valued as of the trading day on the date the cash
base salary was previously payable. For the avoidance of any doubt, the parties
agree that the definition of Base Amount set forth in Exhibit A hereto, shall
refer only to the full amount of the Executive’s base salary prior to any
redistribution or reduction agreed to hereunder.

 

2.       Except as expressly amended by this Amendment, the Agreement shall
continue in full force and effect in accordance with the provisions thereof.

 

3.       In the event of a conflict between the Agreement and this Amendment,
this Amendment shall govern.

 

* * * * * * * * * *

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to
Employment Agreement as of the Amendment Effective Date.

 

  THE COMPANY:       INSPIREMD, INC.         By: /s/ Craig Shore   Name: Craig
Shore   Title: Chief Financial Officer

 

  EXECUTIVE:       /s/ Alan W. Milinazzo   Alan W. Milinazzo

 

 

 

